THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Ahshaad Mykiel Owens, Petitioner.

            Appellate Case No. 2019-001601



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                       Appeal from Charleston County
                   R. Markley Dennis Jr., Circuit Court Judge


                             Opinion No. 28035
                 Heard November 17, 2020 – Filed June 16, 2021


                                 AFFIRMED


            Chief Appellate Defender Robert Michael Dudek, of
            Columbia, for Petitioner.

            Attorney General Alan McCrory Wilson, Deputy Attorney
            General Donald J. Zelenka, Senior Assistant Deputy
            Attorney General Melody Jane Brown, and Susannah
            Rawl Cole, all of Columbia; Solicitor Scarlett Anne
            Wilson, of Charleston, all for Respondent.


PER CURIAM: Ahshaad Owens shot and killed Jarrod Howard during a drug deal.
Owens claimed he shot Howard by accident, but the jury convicted him of murder.
Owens claims the trial court erred in charging the jury that unlawful activity on his
part could foreclose his accident defense. In particular, Owens argues the trial court
failed to explain to the jury that his unlawful actions (the drug deal) must have
proximately caused the killing to defeat his claim of accident. The court of appeals
found no error in the charge, affirmed, and provided a "recommended charge for
future cases." State v. Owens, 427 S.C. 325, 831 S.E.2d 126 (Ct. App. 2019). We
granted Owens' petition for a writ of certiorari to review the court of appeals'
decision.

We agree with the court of appeals the trial court's charge adequately instructed the
jury on proximate cause. See Owens, 427 S.C. at 328, 332, 831 S.E.2d at 127, 129.
Therefore, we affirm the court of appeals.

Neither party raised the correctness of the court of appeals' recommended jury
charge. See Owens, 427 S.C. at 333-34, 831 S.E.2d at 130. After careful study of
it, we elect not to address it directly in this case. We note, however, that any plea of
accident in a murder case does not change the State's burden of proof as to its case
in chief. To prove murder, as we have held many times, the State must prove a
voluntary and intentional act with malice. See, e.g., State v. Belcher, 385 S.C. 597,
609 n.5, 685 S.E.2d 802, 808 n.5 (2009) ("The term malice indicates a formed
purpose and design to do a wrongful act . . . ." (quoting State v. Fennell, 340 S.C.
266, 275 n.2, 531 S.E.2d 512, 517 n.2 (2000))); State v. Reese, 370 S.C. 31, 39, 633
S.E.2d 898, 902 (2006) (defining malice as "the doing of a wrongful act
intentionally . . ." (citation omitted)); State v. Judge, 208 S.C. 497, 505, 38 S.E.2d
715, 719 (1946) (stating malice "is a performed purpose to do a wrongful act, without
sufficient legal provocation" (quoting State v. Heyward, 197 S.C. 371, 375, 15
S.E.2d 669, 671 (1941))); 208 S.C. at 506, 38 S.E.2d at 720 (defining malice "as
consisting of the intentional doing of a wrongful act toward another . . ."); State v.
Byrd, 72 S.C. 104, 110, 51 S.E. 542, 544 (1905) ("Malice is the intentional killing
of a person, knowing it to be wrong, intending to do it, knowing it to be wrong,
without just legal excuse."); see also State v. Ferguson, 91 S.C. 235, 244, 74 S.E.
502, 505-06 (1912) ("The plea of accidental homicide, if indeed it can properly be
called a plea, is certainly not an affirmative defense . . . because the state cannot ask
for a conviction unless it proves that the killing was done with criminal intent."
(citing State v. McDaniel, 68 S.C. 304, 316, 47 S.E. 384, 388 (1904))).
AFFIRMED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.